Citation Nr: 1035486	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-11 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to May 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The Veteran testified in support of this claims at a 
videoconference hearing held before the Board in August 2009.  
The case was previously before the Board in October 2009, on 
which occasion it was remanded for additional development.  The 
requested development has been completed to the extent possible 
and no further action is necessary to comply with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In a rating decision in April 1978, the RO denied entitlement 
to service connection for bilateral hearing loss; after the 
Veteran was notified of that adverse determination, he did not 
appeal the denial of the claim and the rating decision became 
final. 

2.  The evidence associated with the claims file subsequent to 
the April 1978 rating decision relates to an unestablished fact 
necessary to substantiate the Veteran's claim of entitlement to 
service connection for bilateral hearing loss, and raises a 
reasonable possibility of substantiating that claim.  

3.  The competent and probative evidence of record is in 
equipoise as to whether the Veteran's bilateral hearing loss is 
related to his military service.  


CONCLUSION OF LAW

1.  The April 1978 rating decision, which denied entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

2.  The evidence received subsequent to the April 1978 rating 
decision is new and material, and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving reasonable doubt in his favor, the Veteran has 
bilateral hearing loss which is related to his active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claims on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated June 2004, April 2005 and March 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In connection with a claim to reopen on new and material evidence 
and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the RO must satisfy the duty to notify with a letter defining new 
and material evidence, advising the Veteran of the reasons for 
the prior denial of the claim of service connection, and noting 
the evidence needed to substantiate the underlying claim of 
service connection.  

In the decision below, the Board has reopened the Veteran's claim 
of entitlement to service connection for bilateral hearing loss, 
and therefore, regardless of whether the notice requirements have 
been met in this case, no harm or prejudice to the Veteran has 
resulted.  Any defect in providing notice and assistance to the 
Veteran with regard to Kent was harmless error in that it did not 
affect the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

The Veteran first claimed entitlement to service connection for 
bilateral hearing loss in August 1970.  At that time he reported 
that high frequency hearing loss of both ears had been noted at 
separation from service and that he had been advised to file a 
claim.  A September 1970 letter denied entitlement to service 
connection for that condition.  The Veteran again filed for 
entitlement to service connection for bilateral hearing loss in 
March 1978.  The claim was denied in an April 1978 rating 
decision, which found that there was no evidence of a hearing 
loss incurred in or aggravated by service.  The Veteran was 
notified of that decision and of his appellate rights, but he did 
not appeal.  Accordingly, that decision is now final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2004 the Veteran filed to reopen his claim of entitlement 
to service connection for bilateral hearing loss.  The RO issued 
a rating decision in September 2004.  The RO reopened the 
Veteran's claim, but denied it upon substantive review.  The 
Veteran submitted a Notice of Disagreement (NOD) in October 2004.  
In January 2005 the RO issued a Statement of the Case (SOC).  The 
Veteran filed a Substantive Appeal (VA Form 9) in March 2005.  
The Board notes that regardless of how the RO ruled on the 
question of reopening, the Board as the final fact finder within 
VA, must initially determine whether new and material evidence 
has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

It appears that in October 2009 the Board remanded the Veteran's 
claim for further development without first reopening it.  As a 
general rule, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a claim 
that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened and the 
VA may then proceed to the merits of the claim on the basis of 
all the evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the April 1978 rating decision 
became final consists of private treatment records, VA 
examination reports and numerous written and oral statements from 
the Veteran.  The Board finds that this evidence is both new and 
material.  Accordingly, the claim of entitlement to service 
connection for bilateral hearing loss is reopened.  

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss has now been reopened and the Board must 
review that claim on a de novo basis.  In general, service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for certain chronic diseases, such as high 
frequency sensorineural hearing loss, when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

With regard to hearing loss, a disability exists for the purposes 
of service connection when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 
decibels or greater; the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009)

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection will 
result.

The Veteran's service treatment records have been reviewed.  
These records are entirely silent with respect to any hearing 
loss.  The Veteran's August 1966 enlistment examination shows 
bilateral hearing within normal limits.  A March 1967 examination 
for air controlman also showed bilateral hearing within normal 
limits.  The Board does note that the Veteran's discharge 
examination in April 1970 did not indicate that a hearing test 
was completed.  

In numerous statements the Veteran has indicated that a hearing 
test was done upon discharge and that this examination showed 
substantial hearing loss.  The RO attempted to obtain a copy of 
this examination, but was unable to do so.

Private audiology records beginning in April 1998 show bilateral 
hearing loss.  A private audiological examination was performed 
in July 2005.  This examination indicated mild to moderately 
severe sensorineural hearing loss to a degree which would cause 
communication problems, especially in the presence of background 
noise.  Additional private treatment records from September 2005 
indicate that the Veteran underwent an audiological examination.  
Mild to severe sensorineural hearing loss was noted bilaterally.  
The examiner stated that the audiometric contour is similar to 
those found in noise induced hearing loss.  Another examiner 
stated that the Veteran's noise exposure appears to have been 
first encountered in Vietnam, based on the Veteran's reported 
history.  A May 2006 letter from another private physician 
indicates that she would be unable to say if the Veteran's 
hearing loss was because of noise trauma in service.  

The Veteran was first afforded a VA examination in August 2004.  
During that examination the Veteran stated that he was an air 
traffic controller and was required to fire machine guns for 
training purposes.  He stated that his hearing has steadily 
declined since that time.  The Veteran also reported significant 
noise exposure working on oil rigs for 20 years and noise 
exposure from hunting and target shooting.  An examination showed 
bilateral hearing loss and the examiner diagnosed the Veteran 
with mild to severe sensorineural hearing loss in both ears, 
consistent with long-term noise exposure.  The examiner opined 
that hearing loss was most likely due to very significant noise 
exposure history without ear protection, which the Veteran 
reported experiencing following discharge.  He further stated 
that it was unlikely that a single event, such as the Veteran 
described regarding service, would cause hearing loss that 
exceeded normal thresholds.  

As noted above, the Veteran testified at a hearing before a 
Veterans Law Judge in August 2009.  During that hearing the 
Veteran reiterated statements already made regarding his noise 
exposure in service.  The Veteran stated that he difficulty 
distinguishing words immediately after being released from 
service and that during service he had some bleeding from the 
ears.  

Based on that hearing and the evidence presented above, the Board 
remanded the Veteran's claim for an additional VA examination, 
finding that the August 2004 examiner stated that it was unlikely 
that a single event in service caused the Veteran's hearing loss, 
and that the examiner had failed to consider the history reported 
by the Veteran of substantial and regular noise exposure during 
service.  

In accordance with that remand the Veteran was afforded an 
additional VA examination in May 2010.  The examiner stated that 
tone and air bone conduction audiometry showed a moderate to 
severe sensorineural hearing loss in the right ear and moderately 
severe to severe sensorineural hearing loss in the left ear.  She 
stated that based on the Veteran's documented and reported 
history, his hearing loss at least as likely as not had its onset 
during active service or is related to noise exposure in service 
from firing weapons.  

After weighing all of the evidence of record and resolving all 
reasonable doubt in favor of the Veteran the Board finds that the 
evidence is at least in relative equipoise as to whether the 
Veteran has bilateral hearing loss related to his military 
service.  The May 2010 VA examination report indicates that the 
Veteran's bilateral hearing loss is at least as likely as not 
related to service.  For the Veteran to be successful in his 
claim, he needs to show only that it is at least as likely as not 
that his current disability is related to service.  See 
38 U.S.C.A. § 5107(b).  The Board finds that this standard has 
been met.

In this context, the Board notes that the Veteran is competent to 
report that he suffered from symptoms associated with his hearing 
loss dating back to service and that he has had continuous 
symptoms of a bilateral hearing loss since service.  See Charles 
v. Principi, 16 Vet. App. 374-75 (2002).  The Board also finds 
that testimony presented by the Veteran in his written statements 
and during his August 2009 hearing before a Veteran Law Judge is 
credible and highly probative.

In making this determination, the Board is not attempting to make 
an independent medical determination; rather, it is weighing the 
evidence of record and making a determination as to the probative 
value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  


ORDER

New and material evidence having been presented, the claim for 
entitlement to service connection for bilateral hearing loss is 
reopened.
 
Entitlement to service connection for bilateral hearing loss is 
granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


